Citation Nr: 1621392	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-40 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a bilateral foot disorder (claimed as heel spurs).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for Non-Hodgkin's lymphoma.

5.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2106.  A copy of the transcript of this hearing has been associated with the claims file.  

The Veteran has claimed service connection for bilateral heel spurs; however, he has generally described his problem as having pain in his feet that prevents him from walking without orthotics.  A review of the evidence of record demonstrates multiple diagnoses relating to the feet in addition to heel spurs.  Consequently, construing the claim liberally, the Board finds that it should be characterized as one for service connection for a bilateral foot disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The issue is thus restated on the title page of this decision.

The issues of service connection for hepatitis C, Non-Hodgkin's lymphoma and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the Board hearing held in April 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal related to his claim for service connection for a sleep disorder is requested.

2.  The Veteran's bilateral hallux valgus was first diagnosed during his active military service and he continues to have hallux valgus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Bilateral hallux valgus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the April 2016 Board hearing, the Veteran submitted his request that the claim for service connection for a sleep disorder be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and the appeal is dismissed as to that portion only.

II.  Service Connection for a Bilateral Foot Disorder

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran seeks service connection for bilateral heel spurs.  As previously mentioned in the Introduction, however, his main contention is that he has bilateral foot pain that prevents him from walking without orthotics in his shoes.  Consequently, the Board will consider whether any foot disorder shown by the record may be related to his service.  After reviewing all the evidence, the Board finds that service connection is warranted for bilateral hallux valgus.

The evidence clearly demonstrates that the Veteran was diagnosed to have bilateral hallux valgus in service and that he continues to have this disorder.  The service treatment records show a diagnosis of hallux valgus in March and September of 1972.  Private treatment records from 2009 show hallux valgus of both great toes was noted on physical examination (diagnosed by X-ray as bilateral hallux rigidus with subluxation).  VA examinations from October 2008 and November 2013 also demonstrate that the Veteran has hallux valgus deformity of the bilateral feet.  

The Board takes notice that one of the major findings of hallux valgus is deformity of the first metatarsophalangeal joint (the joint at the base of the great toe).  See 68 Fed. Reg. 7020 (February 11, 2003).  The Board notes that the term "deformity" means a permanent structural deviation from the normal shape, size or alignment, result in disfigurement.  MediLexicon International, Ltd., Medical Dictionary,  Copyright (c) 2006, Lippincott, Williams & Wilkins.  As a deformity of a joint, the Board considers hallux valgus to be a chronic disorder rather than one subject to resolve.   Consequently, the Board finds that the Veteran was diagnosed to have a chronic disability in service, to wit, bilateral hallux valgus, and the current evidence demonstrates he still has that chronic disability.  For that reason, service connection is warranted for bilateral hallux valgus.  38 C.F.R. § 3.303.


ORDER

The appeal as it relates to the claim for service connection for a sleep disorder is dismissed.

Entitlement to service connection for bilateral hallux valgus is granted.


REMAND

Remand of the Veteran's remaining claims is warranted for additional development.  At the April 2016 Board hearing, with regards to his claim for service connection for hepatitis C, the Veteran testified that, in 1976, he was treated at a private hospital for injuries sustained in a motor vehicle accident and that, during such treatment, elevated levels of LVH and SGOT were detected.  In a July 2015 written statement, the Veteran also related that he has medical records from a hospital showing probable liver damage date in March 1976.  Presumably these March 1976 records are the treatment records for the motor vehicle accident he testified to at the April 2016 Board hearing.  These private treatment, however, are not associated with the Veteran's claims file.  Remand is, therefore, warranted to request the Veteran submit those records.

Furthermore, although at the April 2016 hearing, the Veteran testified to his belief that his current hepatitis C is related to the episode of hepatitis for which he was treated in service, in the July 2015 statement he stated his belief that he was infected with hepatitis by another soldier in his company, who was a drug user, possibly by using his razor to shave while he was showering or accidentally poking him with a syringe while shooting up.  He stated that he was awakened more than once by others sitting on his bed waiting their turn to use the same syringe and, therefore, the probability of this happening and his being misdiagnosed is a possibility.

The Veteran underwent a VA examination in November 2013 related to his hepatitis C at which time it was noted that he had no known risk factors.  Given the Veteran's statement of a possible risk factor, another medical opinion should be sought to determine if the Veteran's current hepatitis C may be related to such in-service risk factor.

With regards to the Veteran's claims for service connection for Non-Hodgkin's lymphoma and diabetes mellitus, type II, the Board notes that he essentially contends that these diseases are secondary to his hepatitis C.  Consequently, the outcome of these claims depends on the outcome of claim for service connection for hepatitis C.  These claims are, therefore, inextricably intertwined with his claim for service connection for hepatitis C and must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit a copy of the private hospital records from in or about March 1976 that he has indicated he has that shows probable liver damage or elevated levels of LVH and SGOT or provide sufficient information to allow VA to attempt to obtain any related records.

2.  Thereafter, return the Veteran's case to the VA examiner who conducted the November 2013 VA examination for an addendum opinion, in light of the Veteran's report in his July 2015 correspondence that he believes he was exposed to hepatitis C by another soldier in his company, who was a drug user, possibly by using his razor to shave while he was showering or accidentally poking him with a syringe while shooting up.  The Veteran stated that he was awakened more than once by others sitting on his bed waiting their turn to use the same syringe and, therefore, the probability of this happening and his being misdiagnosed is of great possibility.  The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


